Order affirmed, with $10 costs and disbursements. (See McKelvey v. Marsh, 63 App. Div. 396; McCarg v. Burr, 106 App. Div. 275, 279; Blythe v. Tompkins, 2 Abb. Prae. 468; People ex rel. Farley v. Crane, 94 App. Div. 397, 400; Blodgett v. Place, 18 Hun 132.) All concur, Kimball, J., not voting. (Appeal from an order denying motions by defendants Touchette and La Rue for a dismissal of plaintiff’s complaint in an action for false imprisonment.) Present — McCurn, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.